Citation Nr: 0713370	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

2.  Entitlement to an increased rating for right hand 
fracture residuals with arthritis, currently rated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than January 2, 
2003, for a 10 percent evaluation for service-connected right 
hand fracture residuals with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

The RO, as part of the April 2003 rating decision, continued 
the zero percent evaluation then assigned for the veteran's 
service-connected right hand 5th metacarpal fracture 
residuals.  The veteran perfected an appeal to this rating 
action.  The RO later, in August 2005, increased the 
evaluation to 10 percent, recharacterizing the disorder as 
including arthritis of multiple right hand joints.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
 As the 10 percent evaluation is not the maximum benefit 
provided by the VA's Schedule for Ratings Disabilities 
(Rating Schedule), the issue remains on appeal.

This decision, in part, addresses the question of the newness 
and materiality of the evidence submitted to reopen the claim 
of entitlement to service connection for a low back 
disorder.  Inasmuch as the claim is herein reopened, the 
remainder of the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action that is required on his part.


FINDINGS OF FACT

1.  Service connection for a low back disorder, characterized 
as "herniated nucleus pulposis [HNP]" residuals, was last 
finally denied in an October 1999 rating decision.  A timely 
appeal was not thereafter initiated.  

2.  Evidence received since the October 1999 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim; and it raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's service-connected right hand fracture 
residuals, which include arthritis, are not manifested by 
either ankylosis, limitation of motion of the digits of the 
right hand, or by occasional incapacitating episodes.

4.  An unappealed rating decision in July 1999 continued a 
noncompensable rating for the veteran's right hand fracture 
residuals; his next claim for an increased rating for this 
disorder was received on January 2, 2003.

5.  There is no competent medical evidence dating from the 
year prior to January 2, 2003, showing that the veteran's 
right hand fracture residuals increased in severity during 
that term.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right hand fracture residuals 
with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002), 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5010 
(2006).

4.  An effective date prior to January 2, 2003, is not 
warranted for the grant of a 10 percent rating for the 
veteran's right hand fracture residuals.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, regarding the instant claim for entitlement to 
service connection for a low back disorder, that the claim is 
reopened the Board need not address whether VA has fully 
complied with the duty to assist and notice provisions of the 
Act.

As concerning the other two claims, dealing with entitlement 
to an increased rating and an earlier effective date for the 
veteran's service-connected right hand fracture residuals, 
under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an April 2005 
statement of the case (SOC) fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability at issue.  Such notice was provided as 
part of an April 2006 letter.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence.  To this, after being informed by 
the RO in April 2006 that he had the opportunity to submit 
additional argument and/or evidence in support of his claims, 
he informed VA, later in April 2006, that he had no 
additional evidence to submit.  Thus any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claim files.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.


Factual Background

The veteran claims, in essence, that he did not have back 
problems before he entered the military, that he injured his 
back during his military service, and that, as a result, he 
currently has a low back disorder.  See VA Form 9, received 
in April 2005.   He also claims that his service-connected 
right hand fracture residuals are "getting worse."  Id.  
The veteran further alleges that the effective date for the 
10 percent rating assigned to his service-connected right 
hand fracture residuals should be October 5, 1999 (the date 
the RO issued a rating decision which contained an 
erroneously characterized issue).  

Review of the veteran's service medical records show that the 
report of his March 1942 enlistment physical examination 
reveals that no "musculoskeletal defects" were noted.  An 
August 1943 X-ray examination report shows no lumbar spine 
fracture or injury.  A September 1943 hospital record notes a 
diagnosis of severe right sciatica, cause undetermined.  A 
January 1944 medical record includes a reference to possible 
ruptured intervertebral disc between 4th and 5th lumbar 
vertebrae.  A January 1944 clinical record shows a diagnosis 
of slipped intervertebral disc between L4 and L5; this 
condition was noted to have "EPTI" [existed prior to 
induction].  As part of a March 1944 progress note the 
veteran informed the medical examiner that he had injured his 
back in falls which took place in 1937 and 1942 [pre-
service].  The veteran was also treated in August 1945 for a 
simple complete fracture of the 5th metacarpal head of his 
right hand.  Review of the veteran's November 1945 service 
separation examination shows that no musculoskeletal defect 
abnormalities were present.  

A November 1946 RO rating sheet notes that service connection 
was awarded for fracture residuals of the 5th metacarpal of 
the right hand.  A zero percent rating was assigned.  The 
veteran did not appeal this decision.  

A September 1948 VA examination report shows that the veteran 
complained of a back condition.  Back stiffness was 
diagnosed; the cause was undetermined.  

The veteran sought service connection for a back disorder in 
October 1961.  


An October 1961 statement from a private physician, Dr. 
Groff, shows that the veteran underwent a laminectomy 
procedure in May 1961 to remove a herniation in the nucleus 
pulposus at L4-5 and L5-S1.  

A November 1961 rating decision denied service connection for 
post operative herniated nucleus pulposis.  

A February 1996 private X-ray report notes a diagnosis of 
lumbar spine scoliosis.

The veteran sought to reopen his back and right hand claims 
in March 1999.

The report of an April 1999 VA hand examination includes X-
ray findings of a volarly angulated malunion of the 5th 
metacarpal neck fracture.  Other fingers of the right hand 
also showed abnormality.  The examiner noted that the finger 
injuries had healed.  The 5th metacarpal injury was reported 
not to be functionally disabling.  

A July 1999 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's 
service connection claim for a back disorder.  He did not 
appeal this decision.  

An October 1999 rating decision also found that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for a back disorder.  The 
decision noted that the veteran had reported instances of 
pre-service injury to his back, as well as noted multiple in-
service occasions of low back treatment.  The RO found that 
to reopen his claim the veteran needed to show he had a back 
disorder, and that this back disorder was the same back 
disorder that was aggravated by his service.  He was notified 
of this decision in October 1999.  He did not appeal this 
decision.  Therefore, the October 1999 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

A claim to reopen the veteran's service connection claim for 
a low back disorder was received by the RO on January 2, 
2003.  See VA Form 21-4138.  The VA form also sought an 
increased rating for the veteran's service-connected right 
hand disorder.  


Both claims were denied by the RO in April 2003.  The veteran 
thereafter perfected appeals to both decisions.  

An April 2004 letter from a private physician, Dr. Magargle, 
received by VA in June 2004, shows that she noted that the 
veteran was currently a patient of hers.  She added that 
following review of all of the veteran's medical records, it 
was her opinion that the veteran did not have a back disorder 
at the time of his service induction examination.  She added 
that he was treated in-service for back problems, to include 
for a herniated disk with sciatica.  The physician also 
commented that the veteran's right hand was bothering him.

The veteran was afforded a VA orthopedic examination in 
August 2005.  The examination was limited to his right hand.  
Review of the examination report shows that the examiner 
opined that the veteran had arthritis of multiple joints of 
the right hand due to his in-service fracture of the 5th 
metacarpal bone.  The veteran complained of dull pain in his 
metacarpophalangeal, proximal, and distal interphalangeal 
joints, but mostly at the distal end of the middle phalange 
of the second and third finger as well as at the dorsal 
aspect of the 5th metacarpal bone.  

Examination of the right hand showed some deformity of the 
fingers.  Some apparent hypertrophic changes were noted in 
all of the right hand fingers, except the thumb.  No joint 
swelling was present.  Flexion of all four fingers came to 60 
degrees at the metacarpophalangeal joints, to 15 degrees at 
the proximal interphalangeal joints, and to 40 degrees at the 
"DIP" [distal interphalangeal] joints.  He was able to 
touch his thumb to all four fingers.  The veteran could move 
the tips of his second, third, and fourth fingers to within 
one centimeter (cm.) of his palm.  Right thumb range of 
motion was normal.  Tenderness on palpitation of the dorsal 
aspect of the 5th metacarpal bone was noted, but no residual 
of the fracture was discerned.  The examiner added that 
review of X-ray studies dated in February 1999 showed mild 
osteoarthritis changes of the right hand at the distal 
interphalangeal joint of the right index finger.  An old 
healed fracture of the distal shaft of the 5th metacarpal was 
also reported.  The examiner commented that the veteran was 
able to use his right hand with some difficulty, but that he 
was able to use his hand to dress himself and to perform 
activities of daily living.


The supplied diagnoses were residual fracture of the 5th 
metacarpal bone, osteoarthritis of the distal interphalangeal 
joint of the second finger, residual trauma of the distal end 
of the middle phalange of the third finger, and multiple 
small bone osteoarthritis of the right hand.  The examiner 
added that the diagnosed second and third finger disorders, 
as well as the diagnosed arthritis, were all related to the 
veteran's in-service fracture of his 5th metacarpal 
fracture.  

An August 2005 RO rating decision increased the disability 
evaluation assigned to the right 5th metacarpal fracture 
residuals from 0 to 10 percent.  In so doing, the disorder 
was recharacterized to include arthritis of multiple joints 
of the right hand.  The disability was rated pursuant to 
Diagnostic Code (Code) 5010.  See 38 C.F.R. § 4.71a.  An 
effective date of January 2, 2003, was assigned.  

The veteran expressed disagreement with the assigned 
effective date in September 2005.  

A letter dated in November 2005 from a private physician, Dr. 
Szada, shows that after reviewing the veteran's medical 
records she concurred with the above-mentioned opinion 
supplied by Dr. Magargle.  Dr. Szada observed that the 
veteran had no medical problems at the time of his induction 
into the military, and that it was not until he injured his 
back in-service that he began to experience back problems.  
The physician concluded by stating that the veteran injured 
his back while in the military and did not have preexisting 
back problems.  

A March 2006 letter from Dr. Magargle notes that the veteran 
had radiculopathy secondary to a low back disk injury which 
occurred during his period of service.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  


Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
 Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2006).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 
 When applying the Rating Schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2006).

In the above-mentioned August 2005 rating decision, the RO 
evaluated the veteran's service-connected 5th metacarpal 
fracture residuals with arthritis of multiple right hand 
joints under 38 C.F.R. § 4.71a, Code 5010.  A 10 percent 
rating was assigned.  

Under Code 5010, traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated under Code 5003 for degenerative 
arthritis.  See Code 5003.  Code 5003, in turn, provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Code 5003.  See 38 C.F.R. § 4.71a, Code 5003.  The limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating will be assigned with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
 Whereas a 20 percent rating will be assigned with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Notes (1) and (2) in Code 5003 indicate the 
20 and 10 percent ratings will not be combined with ratings 
based on limitation of motion, and that these ratings also 
will not be utilized in rating conditions under Codes 5013 to 
5024, inclusive.

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the index or long 
finger (Code 5229) with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees, a 10 percent 
rating is warranted.  With a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  Any limitation of motion 
of the ring or little finger (Code 5230) warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, Codes 5229 and 
5230.  As ankylosis of the fingers has been neither shown nor 
alleged, the Board will not address the pertinent 
regulations.  

The effective date for an increase in disability compensation 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400 (2006).  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  Id.


Analysis

Service Connection - New and Material Evidence - Low Back 
Disorder

As previously indicated, the RO most recently finally denied 
service connection for a low back disorder in October 1999, 
finding that the appellant, essentially, did not have such a 
disorder which was either incurred or aggravated by his 
period of service.  The RO at that time also noted that the 
veteran had mentioned his having had pre-service back-related 
problems.  That rating decision was not appealed and it is 
final.

Evidence added to the record since the October 1999 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised on a finding that the 
veteran essentially did not have a low back disorder which 
was either incurred or aggravated during that service, the 
above-mentioned private medical evidence (in the form of 
letters dated in April 2004 and March 2006 (from Dr. 
Magargle) and November 2005 (from Dr. Szada)) which shows 
that the veteran's current back problems were essentially 
related to his period of service, tends to relate to an 
unestablished fact necessary to substantiate the claim.  
Hence, the additional evidence received is new and material.  
Therefore, the claim of entitlement to service connection for 
a low back disorder is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a low back 
disorder and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


Increased Rating - Right Hand Fracture Residuals with 
Arthritis

The Board observes that the objective evidence of record 
fails to show either ankylosis or limitation of motion of any 
of the digits of the right hand.  For example, the August 
2005 VA examination report stated that there was no edema of 
any of the small joints.  While pain was elicited on the 
examiner's attempt to fully extend his fingers, the veteran 
was able to touch his thumb to all four fingers, and he was 
also able to move the tips of his second, third, and fourth 
fingers to within one cm. of his palm.  Thus, the limitation 
of motion of his fingers is to a noncompensable degree. 
 Moreover, the veteran has not alleged and the evidence does 
not show that the disability has resulted in any 
incapacitating episodes.

As has been discussed, the veteran's right hand disability is 
rated as 10 percent disabling under Code 5010.  In order for 
a 20 percent rating to be warranted for arthritis there must 
be X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.  Such is not illustrated by the objective 
evidence of record.  Therefore, the veteran's claim must be 
denied.

Earlier Effective Date -- Right Hand Fracture Residuals with 
Arthritis

In correspondence received by the RO on January 2, 2003, the 
veteran essentially submitted a claim for an increased rating 
for his service-connected right hand fracture residuals.  In 
August 2005, the RO increased the rating for the disorder to 
10 percent, effective January 2, 2003.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the effective 
date of an award of an increased rating is the date of claim 
for increase, here January 2, 2003, or the date entitlement 
arose, whichever is later except that if increased disability 
is shown, and if a claim is filed within a year of that 
increase, the increased rating may be assigned from the date 
the increased disability is shown.  

Here, there is no evidence of increased disability associated 
with the veteran's right hand fracture residuals in the year 
prior to January 2, 2003.  In fact, the evidence is devoid of 
any medical evidence relating to the service-connected right 
hand disorder dated during this period.  Consequently, the 
January 2, 2003, date is the earliest possible effective date 
under the circumstances shown.  There is no basis in the 
evidence or under controlling law and regulation for a grant 
of the benefit sought.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski; 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

A rating in excess of 10 percent for right hand fracture 
residuals is denied.  

An effective date prior to January 2, 2003, for a 10 percent 
rating for right hand fracture residuals is denied.


REMAND

The reopening of the claim for service connection for a low 
back disorder triggers certain duty to assist provisions of 
the VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  The veteran 
currently suffers from variously-diagnosed low back 
disorders, to include disk disease and radiculopathy.  
Whether he currently has such low back-related disorders 
which are related to service is a medical question best 
resolved by competent medical opinion.  VA's duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature, onset date and etiology of any 
low back disorder that may currently be 
present and whether this disorder (if 
present) is related to an incident or 
injury that occurred in service.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
 The appellant's claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  In 
addition, the following matters should be 
addressed:

(a).  The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.

(b).  The examination report should 
identify any disorder associated 
with the appellant's low back, 
including the pathology which led to 
the May 1961 laminectomy procedure 
to remove a herniation in the 
nucleus pulposus at L4-5 and L5-S1.

(c).  The examiner should indicate 
whether it is at least as likely as 
not that the appellant's current low 
back disorder is etiologically 
related to the veteran's military 
service.

(d).  The examiner should be asked 
to render an opinion as to whether 
it is at least as likely as not that 
the veteran had a back disorder 
which preexisted his March 1942 
entrance into military service.  If 
the examiner answers this question 
affirmatively, he or she must 
provide the basis in the record for 
such a conclusion, and indicate 
further, whether the preexisting low 
back disorder worsened in service, 
and whether such worsening resulted 
from an injury or activities in 
service or the natural progression 
of the disorder.  If aggravation is 
found in service, the examiner 
should attempt to quantify the 
degree of additional disability 
resulting from the aggravation.

A complete rationale for any opinions 
expressed must be provided.

2.  Following completion of the 
foregoing, review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental SOC (SSOC) (in accordance 
with 38 U.S.C.A. § 7105 (West 2002)) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


